Title: Cash Accounts, June 1763
From: Washington, George
To: 



[June 1763]




Cash



June 8—
To Cash for 2 Barrels of Corn
£ 1. 5.0


10—
To Ditto for D. Ditto
1. 5.0


14—
To Ditto for Ditto
0.12.6


24—
To Ditto for Ditto
0.12.6



Contra



June 1—
By Servants at Collo. [Burwell] Bassets
0. 5.0



 By 1 Yd Cat Gut 10/—3 Yds Ribbon 4/6
0.14.6



By Club at Todds 5/—Exps. at Siers’s 9/
0.14.0


2—
By Expences at Leeds Town 12/3—Do at little Fery 2/6
0.14.9


3—
By Servants at L. W——n 2/6—Ferry at Hoes 14/
0.16.6




By Ferrymen at Hoes 2/6—Servt at Jenifers 1/3
0. 3.9


4—
By Mrs Washington
5. 0.0


9—
By Bryan Allison 20/—By Chickens 4/
1. 4.0


20—
By William Crump for Balle of Accts
0.18.0


21—
By the Sheriff for Taxes on Land Negroes & Car[riage]s.
25. 4.1 1/2


24—
By Mr Hectr Ross on acct of Danl Seaton for Shoes Makg
3. 1.3



By two Barrels of Tarr 21/—Exps. at Trammels 10/
1.11.0


25—
By Expences at Leesburg 27/—Servants 2/
1. 9.0


27—
By Captn Speake for 13 publick & Cty Levies & Taxes
4. 6.8



By James Byrn Smiths acct for Bullskin
1. 8.9


28—
By Edwd Violettes acct as follows viz. for Balle
0.12.3


